DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 09/07/2021, responding to the office action mailed on 11/25/2020, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 11/25/2020. Therefore, all previous rejection are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2013/0057801 in view of Hwang et al. US 2012/0281383 and Drolet et al. US 2014/0078447.
Regarding claim 1, Park teaches a display device (para [0003]) including a display panel (para [0038] and Figs. 6A and 6B: display panel 100) including a display area (Fig. 6A: main display region) and a non-display area (Fig. 6A: peripheral region) surrounding the display area (main display region), and a panel driver (para [0037] and Fig. 6A: 200) connected to the display panel (para [0037]: display panel 100) in the non-display area of the display panel (as shown in Fig. 6A: driver panel 200 is disponed at the peripheral region), the display panel (100) comprising: an outer substrate (Fig. 6A: upper substrate 110) configured to include a gate line and a data line, (Figs. 5A and 5B: gate lines 111 and data lines 113) that intersect with each other (para [0050]); an inner substrate (Fig. 6A: substrate 120) coupled to a bottom of the outer substrate (substrate 110); and a reflection reduction member (para [0060] and Figs. 5A and 5B: 115a and 115b) formed between the outer substrate (110) and a line selected from the gate line (111) and the data line (113) (see also para [0060] and Fig. 5A and 5b: reflection preventing layer 115a and 115b are between substrate 110 and data line 113 and gate line 111), the reflection reduction member configured to reduce a reflectivity of external light by the line (paragraphs [0057] and [0060]);
an upper polarization member (Fig. 6A and 6B and para [0079]: upper polarizing plate 112) formed on the top of the outer substrate (110).
Park fails to teach: the upper polarization member including an electricity removing film which includes an electricity removing layer, and a polarizing film that polarizes light; and 

In the same field of endeavor, Hwang teaches a display device (para [0003] and at least Fig. 1), comprising an edge sealing member (at least in Fig. 9: edge sealing 350 is shown) at an entire side of the display panel (Fig. 9: further depicts that the edge sealant is disposed on the entire side of the display) and covering each side of the upper polarization member (116 i.e., para [0043]: discusses that layer 116 is upper polarizing film), each side of the outer substrate (114), and each side of the inner substrate (112), , and a light blocking material to prevent a side light leakage by the total internal reflection of the inner substrate (para [0070]: “To prevent the light from leaking in the lateral side of the display panel 110 by the internal total reflection occurring in the lower substrate 112 of the display panel 110, the panel protection member 350 may be formed of colored resin or light-shielding resin.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Park by utilizing the claimed edge sealing around the entire edge of the display in order to prevent moisture from being permeated into the inside of the display panel and also to prevent light leakage at the lateral side as described in para [0075].
The combination of Park and Hwang fails to teach: the upper polarization member including an electricity removing film which includes an electricity removing layer, and a polarizing film that polarizes light and wherein the edge sealing member includes a conductive 
In the same field of endeavor, Drolet teaches, a display device (para [0006] and Fig. 5) comprising an upper polarization member including an electricity removing film (Fig. 6 and para [0048]: polarizer 54 and electrostatic discharging layer 90) and a polarizing film that polarizes light (Fig. 6: 54), and in paragraph [0046] Drolet further teaches a conductive material is disposed on the side of layer 90 i.e., electrostatic discharging layer in order to electrically short layer 90 to the ground. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of Park and Hwang by utilizing the conductive member as taught by Drolet in order to ground the electric field generated in the display, and consequently preventing damage to the circuitry within display and distortion of images on display as described in para [0003] of Drolet.
Regarding claim 12, the combination of Park, Hwang and Drolet teaches the display device of claim 1, and Drolet further teaches wherein, the electricity removing layer is formed of one material selected from a transparent metal oxide material (para [0046]: teaches layer 90 i.e., electrostatic discharging layer, formed from a transparent conductive material such as indium tin oxide, which it is metal oxide material), a transparent organic conductive material, and indium gallium zinc oxide (IGZO), or the electricity removing layer is formed of a multilayer including a transparent conductive layer and a protective layer. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of Park and Hwang by utilizing the transparent metal oxide conductive member as taught by Drolet in order to ground the electric field generated in the display, and consequently preventing damage to the circuitry within display and distortion of images on display as described in para [0003] of Drolet.
Regarding claim 13, the combination of Park, Hwang and Drolet teaches the display device of claim 1, and Hwang further teaches further comprising: a panel supporting part configured to include an outer cover that surrounds each side of the display panel, in which the edge sealing member is formed, without protruding to a front surface of the display panel (Figs. 17 and 18: depicts an outer cover 531 to cover the display panel 110 and 120, and similarly said figures depicts edge sealing members 350 are formed without protruding to front surface of display panel 110). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Park by utilizing the claimed edge sealing and outer cover in order to prevent foreign matters such as dust from coming into the inside of the display apparatus through the gap on each side of the display panel as described in para [0075].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hwang and Drolet as applied to claim 1 above, and further in view of Park et al. US 2011/0285640 hereinafter Park640.
Regarding claim 15, the combination of Park, Hwang and Drolet teaches the display device of claim 1, but fails to explicitly to teaches wherein the edge sealing member covers an upper edge of the electricity removing layer. 
In the same field of endeavor, Park640 teaches a display device (Fig. 6) wherein the conductive sealing member covers an upper edge of the electricity removing layer (Fig. 6 depicts conductive seal 62 covering the upper edge of the electricity removing layer 46). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Park, Hwang and Drolet by covering the electricity removing layer by the conductive sealant as taught by Park640 in order to provide with a number of electric field .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hwang and Drolet as applied to claims 1 and 13 above, and further in view of Kim et al. US 2009/0310055.
Regarding claim 17, the combination of Park, Hwang and Drolet teaches the display device of claim 13, but fails to teaches the display device further comprising a conductive strap configured to electrically connect the outer cover to the electricity removing layer, wherein one side of the conductive strap is covered by the edge sealing member, and another side of the conductive strap is electrically connected to an inner surface of the outer cover through the edge sealing member. 
In the same field of endeavor, Kim teaches a display device (at least in Figs. 2, 4 and 5A: 100) comprising a conductive strap (Fig. 5A and para [0041]: conductive tape 300 such as aluminum (Al)) configured to electrically connect the outer cover (Fig. 5A and para [0041]: outer cover 330 and 310) to the electricity removing layer (Fig. 5A and para [0041]: ASPSA layer 159 of the second polarizing plate 150), wherein one side of the conductive strap (300) is covered by the sealing member (Fig. 5A: depicts one end of the conductive strap 300 is covered with sealant 200), and another side of the conductive strap (300) is electrically connected to an inner surface of the outer cover (frame 310 and 330) through the sealing member (200) (para [0041] and Fig. 5A: “the ASPSA layer 159 of the second polarizing plate 150 may be grounded and undesired charges of the liquid crystal panel 100 may be discharged through the ASPSA layer 159 of the second polarizing plate 150, the conductive sealant 200, the conductive tape 300 and at least one of the top and bottom frames 310 and 330.”). Accordingly, it would have been 
Regarding claim 18, the combination of Park, Hwang and Drolet teaches the display device of claim 1, but all of the three prior arts fails to teach wherein the upper polarization member further includes: a lower protective film formed on the electricity removing film; and an upper protective film formed on the polarizing film, wherein the lower protective film and the upper protective film are formed with the polarizing film therebetween, and configured to protect the polarizing film.
In the same field of endeavor, Kim teaches a display device (at least in Fig. 2 and Fig. 4: 100) comprising a polarizing plate (Fig. 3: 150), and the polarizing plate (150) includes two protective layer (Fig. 3 and para [0027]: 153a and 153b) and one anti-static layer (Fig. 3 and para [0027]: 159), wherein a lower protective film (153a) formed on the electricity removing film (159); and an upper protective film (153b) formed on the polarizing film (151), wherein the lower protective film (153a) and the upper protective film (153b) are formed with the polarizing film (150) (see Fig. 3) therebetween, and configured to protect the polarizing film (para [0027]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display apparatus of Park, Hwang and Drolet by utilizing the claimed protective layer of the polarizing plate as taught by Kim in order to protect the polarizing layer from any physical harms such as scratch and other physical damage of the layer, and thus by increase the durability of the whole display device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0323843: teaches a conductive strap to ground the static electricity from the display to the frame of the display device (Fig. 8).
US 2013/0329171: teaches a conductor to group the static electricity from the display (Figs. 4-10).
US 2014/0098327: teaches a polarizer comprising an electricity removing layer (Fig.3).
US 2010/0277663: teaches the use of conductor to ground static electricity to the case of the display device (Fig. 1).
US 2009/0086114: teaches the use of conductor to ground static electricity to the case of the display device (Figs. 11 and 12).
US 2007/0030420: teaches a conductive sealant to sufficiently conduct static electricity from the display to the chassis of the display device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872